DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant alleges that Kummer does not disclose “wherein, in the polling method, the program data corresponding to each of the packet identifiers within a filter window is retrieved when the filter window is used to scan a set of the packet identifiers at once, afterwards another program data corresponding to a next set of packet identifiers is retrieved when moving the filter window to the next set of packet identifiers” and further asserts that eventhough PIDs in Kummer are used as a tool to transmit data and used for demultiplexing, Kummer is still the background art that fails to cure the deficiencies.  Examiner respectfully disagrees.  Kummer discloses (¶0021-¶0022) that the block identifiers are provided for distinguishing one or more blocks of multiplexed content from one another; (¶0028) a block selection module in the form of a table or otherwise arranged file is created and stored having block identifiers associated with the one or more content identifiers stored therein; this block selection module is used to determine which block or blocks have content associated with a given content identifier; (¶0023) the content identifier is provided to the content stored within each block where the content identifiers is in the form of PIDs or group of PIDs used for multiplexing, transmitting, and demultiplexing content; (¶0024) this multiplexed content is further multiplexed with another previously multiplexed content where each portion of the previously multiplexed stream is also associated with a PID and the two previously multiplexed streams is each be given an additional PID; context of television content includes a plurality of PIDs, where the system scans for a group of PIDs to identify relevant program as represented in Fig. 4.  Therefore, it moots Applicant’s arguments and the rejection is maintained.
With regard to the dependent claims, the respective rejections are maintained as Applicant has only argued that Kummer does not cure the deficiencies, nevertheless it is the Examiner's contention that Oh and/or Kummer does not contain any deficiencies.  
	The rejections relied on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection. See the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2006/0090181 to Oh (“Oh”) in view of US PG Pub 2013/0055333 to Kummer (“Kummer”).
Regarding claim 1, “A method for retrieving a program data, which is adapted to a circuit system” reads on the method/apparatus for pre-processing service information for reconstructing channel information and program event information (abstract) disclosed by Oh and represented in Fig. 1.
As to “comprising: retrieving a master guide table from a transport stream of digital TV signals” Oh discloses (¶0003, ¶0025, ¶0026) that the service information included in an out-of-band channel (OOBSI) is transmitted from the headend, where (¶0028) the OOBSI includes the master guide table.
As to “performing a parsing method upon the master guide table so as to obtain a series of packet identifiers” Oh discloses (¶0029) that the MGT includes PID information of the other section tables of PSIP, where (¶0030) the MGT includes a plurality of transport packets having the same PID.
As to “performing a polling method according to the packet identifiers so as to retrieve the program data corresponding to each of the packet identifiers” Oh discloses (¶0030) that a plurality of transport packets having the same PID and a plurality of transport packets having different PID information are obtained using MGT and other tables.
As to “an electronic program guide is formed after the packet identifiers are completely scanned” Oh discloses (¶0030, ¶0066-¶0068) that the EPG is generated using SI/MGT data by pre-processing SI data transmitted via an out-of-band channel.
Oh meets all the limitations of the claim except “wherein, in the polling method, the program data corresponding to each of the packet identifiers within a filter window is retrieved when the filter window is used to scan a set of the packet identifiers at once, afterwards another program data corresponding to a next set of packet identifiers is retrieved when moving the filter window to the next set of packet identifiers.”  However, Kummer discloses (¶0021-¶0022) that the block identifiers are provided for distinguishing one or more blocks of multiplexed content from one another; (¶0028) a block selection module in the form of a table or otherwise arranged file is created and stored having block identifiers associated with the one or more content identifiers stored therein; this block selection module is used to determine which block or blocks have content associated with a given content identifier; (¶0023) the content identifier is provided to the content stored within each block where the content identifiers is in the form of PIDs or group of PIDs used for multiplexing, transmitting, and demultiplexing content; (¶0024) this multiplexed content is further multiplexed with another previously multiplexed content where each portion of the previously multiplexed stream is also associated with a PID and the two previously multiplexed streams is each be given an additional PID; context of television content includes a plurality of PIDs, where the system scans for a group of PIDs to identify relevant program as represented in Fig. 4.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Oh’s system by scanning a set of the PID and next set of PIDs as taught by Kummer in order to process an instance of content associated with the encountered content identifier/PID (abstract).

Regarding claim 2, “The method according to claim 1, wherein, in a process of performing the parsing method, if the master guide table has been changed, or a predetermined time has been reached, the master guide table will be updated for continuing the parsing method and scanning the packet identifiers for retrieving the program data” Oh discloses (¶0060-¶0062) that the system continuously obtains and updates SI data for reconstructing as represented in Fig. 5 (elements S530, S540).

Regarding claim 7, “The method according to claim 1, wherein the parsing method is used to form an event information table or an extended text table with respect to every event in the electronic program guide in a chronological order” Oh discloses (¶0028) that the service information is used for Aggregate Event Information Table (AEIT) where the system generates an EPG information from the AEIT.

Regarding claim 8, “The method according to claim 7, wherein, in a process of performing the parsing method, if the master guide table has been changed, or a predetermined time has been reached, the master guide table will be updated for continuing the parsing method and scanning the packet identifiers for retrieving the program data” Oh discloses (¶0060-¶0062) that the system continuously obtains and updates SI data for reconstructing as represented in Fig. 5 (elements S530, S540).

Regarding claim 9, “The method according to claim 8, wherein the master guide table is retrieved from an electronic program guide server” Oh discloses (¶0008) that the service information comprising MGT is transmitted by a head end via an out-of-band channel, where the SI includes an EPG.

Regarding claim 10, “The method according to claim 8, wherein the parsing method and the polling method are performed as background processes in the circuit system” Oh discloses (¶0055) that the receiver device performs the method of processing of SI data to obtain EPG.  However, the examiner takes official notice that it was well known in the art before the effective filing date of the invention to perform parsing and polling method as background processes in the system.  Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combination of Oh and Kummer by performing various processes in the background so the device can operate constantly without any interruption.

Regarding claim 11, see rejection similar to claim 1.  Furthermore, Oh discloses (¶0031) that the embedded STB is installed in a TV, where (¶0048) the STB comprises a CPU that control all the modules including memory as represented in Fig. 3.

Regarding claim 12, see rejection similar to claim 2.

Claims 3, 4, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Kummer as applied to claims 1 and 11 above, and further in view of US PG Pub 2007/0032978 to Tomizawa (“Tomizawa”).
Regarding claim 3, “The method according to claim 1, wherein a number of the packet identifiers being scanned by the filter window is determined according to a setting value” Kummer discloses (¶0024) that the greater or lesser numbers of stages of multiplexing may be used and PIDs may be associated with the content at each stage.  However, Kummer does not explicitly teach “a number of the packet identifiers being scanned is determined according to a setting value.”  Tomizawa discloses (¶0047) that the section filter unit is connected to the PID filter unit, where the PID filter unit extracts data required for each of subsequent circuits, from a packet PT having the same PID as a value (reference PID) preset by the host processor.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Oh and Kummer’s systems by determining a number of the PIDs being scanned according to a setting value as taught by Tomizawa in order to decrease the circuit scale of a receiving apparatus and to increase the number of section data processed per unit time (¶0021).

Regarding claim 4, combination of Oh and Kummer meets all the limitations of the claim except “The method according to claim 3, wherein, when the filter window is used in the polling method for retrieving the program data corresponding to the packet identifiers within the filter window, a state machine is used to record states of the filter window.”  However, Tomizawa discloses (¶0047, ¶0050) that the PID filter unit extracts data required for each of subsequent circuits from a packet having the same PID as a value preset by the host processor; the PID filter unit is connected to the section filter unit which is provided with an extraction condition storage circuit which stores extraction conditions for detecting a particular data pattern identifying particular information obtained from the PID filter as represented in Fig. 1 (elements 10, 20, 21).  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Oh and Kummer’s systems by using a state unit to record states for the filter as taught by Tomizawa in order to decrease the circuit scale of a receiving apparatus and to increase the number of section data processed per unit time (¶0021).

Regarding claim 13, see rejection similar to claim 3.

Regarding claim 15, see rejection similar to claim 4.

Claims 5, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Kummer and Tomizawa as applied to claims 4, 11, 13, and 17 above, and further in view of US PG Pub 2005/0094808 to Pedlow, JR (“Pedlow”).
Regarding claim 5, combination of Oh and Kummer meets all the limitations of the claim except “The method according to claim 4, wherein the circuit system uses a processor to implement a dynamic packet identifier controller that is used to perform the polling method for retrieving the program data corresponding to each of the packet identifiers within the filter window and is used to move the filter window.”  However, Pedlow discloses (¶0088) that the video server is cognizant of the conditional access resources (ECMs) for each program stored on the server and these can be dynamically allocated on unique PIDs along with PIDs for the corresponding audio and video data; (¶0089) the video server dynamically allocates another set of PIDs for the shadow packets associated with the respective audio and video component streams for each session.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Oh, Kummer, and Tomizawa’s systems by using dynamic controller to move filter window having packet identifiers within the filter window as taught by Pedlow in order to use packets associated with both PIDs are assembled together to make up a single program stream and to use PID values associated with the packets are remapped to a single PID value for decoding (¶0007).

Regarding claim 6, “The method according to claim 5, wherein, in a process of performing the parsing method, if the master guide table has been changed, or a predetermined time has been reached, the master guide table will be updated for continuing the parsing method and scanning the packet identifiers for retrieving the program data” Oh discloses (¶0060-¶0062) that the system continuously obtains and updates SI data for reconstructing as represented in Fig. 5 (elements S530, S540).

Regarding claim 14, see rejection similar to claim 6.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Kummer, and further in view of Pedlow.
Regarding claim 16, see rejection similar to claim 5.

Regarding claim 17, “The circuit system according to claim 16, wherein the memory implements a program database and the electronic program guide is stored to the program database” Oh discloses (¶0044) that the SI data is stored in the memory where the memory also stores EPG data.

Regarding claim 18, see rejection similar to claim 6.

Regarding claim 19, see rejection similar to claim 9.

Regarding claim 20, see rejection similar to claim 10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425